Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

This communication is in response to Applicant’s communications filed on 8-18-2021. Claims 1-16 are pending. Claims 1, 3, 4, 7, 12, 14 and 15 have been amended. Claim 16 is new.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8-13-2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The instant application is directed towards a method for transmitting a check-type payment between a payer and a payee using a third-party service at a financial institution. The method involves generating a unique identifier for a check-type payment request and associating payment information with the unique identifier. A payment notice is transmitted to a payee. A deposit request to a deposit account is received from the payee by a third-party for the check-


A rejection under 35 USC 101 rejection was pending in the previous rejection, and the examiner finds that the instant claims qualify as patent eligible subject matter per the 2019 Revised Patent Subject Matter Eligibility Guidance. The claims, though abstract, apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Accordingly, the rejection under 35 USC 101 is withdrawn via this action.

Furthermore, the prior art of record (US20070185822, Kaveti et al, in view of US20130060679, Oskolkov et al, in view of US20090319427, Gardner et al, in view of US20080249951, Gilder et al, and further in view of US5920847, Kolling et al, does not teach:
registering the payor with the third-party service, wherein the payor supplies at least one bank account identity to the third-party service;
receiving a check-type payment request from the payor by the third-party service comprising payment information comprising at least a payee identifier, an amount for the 
storing the payment information with the third-party service;
generating a unique identifier for the check-type payment request and associating the payment information with the unique identifier;
transmitting a payment notice to the payee;
receiving a deposit request to a deposit account from the payee by the third-party for the check-type payment associated with the unique identifier of the payment information;
generating a depositable item responsive to the deposit request by associating the payment information and the supplied bank account identity associated with the payment information; and
depositing the depositable item into the deposit account by the third-party service.

For this reason claims 1-16 are deemed to be allowable over the prior art of record and their respective dependent claims are allowed by dependency on an allowed claim, the dependent claims being further limiting to the independent claims, definite and fully enabled by the Specification.

It appears that the instant invention is beyond the skill of one of ordinary skill in the art. Accordingly the invention would NOT have been obvious because one of ordinary skill could not have been expected to achieve it, NOR would they have been able to predict the results, and as such, they would have had no capability of expecting success.



Conclusion
Prior art made of record that is considered pertinent to applicant's disclosure can be found on the attached PTO-892. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert R. Niquette whose telephone number is 571-270-3613. The examiner can normally be reached on Monday through Friday, 5:30 AM to 1:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at 571-272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://portal.uspto.gov/external/portal/pair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 



/ROBERT R NIQUETTE/
Primary Examiner, Art Unit 3699